DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
	In order to improve clarity of claimed language, adding the following phrase in claim 2 is recommended:
	add – of R131 to R132 – after “the other” in claim 2.

    PNG
    media_image1.png
    327
    934
    media_image1.png
    Greyscale

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
	In the present instance, claim 1 recites the broad recitation “each R1 to R10 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl”, and the claim also recites “at least one of R1 to R4 is hydrogen, or (C1-C10) alkoxy”, which is the narrower statement of the range/limitation.  (Emphasis added)   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	In addition, claim 1, in the first clause, recites “a cell gate structure…….wherein the cell gate structure formed by selectively etching a plurality of nitride layers by a composition for the selective etching” followed by reciting “a first inorganic acid” (claim 1, line 7), “a silane inorganic acid salt” (claim 1, line 8) and chemical formula.  There is connection issues as to what the correlation between the “selective etching” and the following acid, compound and chemical formula.  Does “a composition for the selective etching” (claim 1, line 6) refer to all those acid, compound and chemical formula?  If it were the case, then inserting a phrase “the composition for the selective etching comprising” would be recommended prior to “a first inorganic acid” (i.e. claim 1, line 7) to make a connection between the first clause (i.e. claim 1, lines 2-6) and the following acid, compound and chemical formula (i.e. claim 1, all recitations after line 6).
	Furthermore, why are there “a plurality of nitride layers” associated with forming the “cell gate structure” in claim 1?  Do “a plurality of nitride layers” refer to “a plurality of interlayer insulating layers” themselves, or “a plurality of nitride layers” are another components included in the “cell gate structure” beside “a plurality of interlayer insulating layers” and “a plurality of gate electrode layers”?   In summary, claim 1 recites isolated features (i.e. (a) the first clause versus recitation after the first clause and (b) “a cell gate structure” versus “a plurality of nitride layers”) without making proper connection between corresponding components and/or compound/formula, causing confusion as to what the invention is.
	Claims 2-4 are also rejected for the same reason as that of claim 1, as they are dependent from rejected claim 1 and thus inherit the same deficiencies as that of claim 1.

Claim 3 is recites the limitations "R1-5, R1-6 R1-7, R1-8, R2-1, R2-2, R3-1, R3-2 and R3-3.”  There is insufficient antecedent basis for this limitation in the claim.    There are no chemical formulas associated with the foregoing symbols.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/093,654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 in 17/093,654 fully encompasses the subject matter claim 1 in the current application, regardless of the obvious variation in claimed language.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 in current application
Claim 1 in 17/093,654
1.   A semiconductor element comprising:
a cell gate structure formed on a substrate on which a plurality of interlayer insulating layers and a plurality of gate electrode layers are alternatively stacked, wherein the cell gate structure formed by selectively etching a plurality of nitride layers by a composition for the selective etching,
a first inorganic acid,
a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; and
a solvent,
wherein:
the second inorganic acid is at least one selected from the group consisting of a sulfuric acid, a fuming sulfuric acid, and a combination thereof; and
the silane compound is a compound selected from Chemical Formulas A1, A2, and their combination,
the silane inorganic acid salt is represented by Chemical Formula C2.

[Chemical Formula A1] 

    PNG
    media_image2.png
    357
    353
    media_image2.png
    Greyscale

(In Chemical Formula A1 and Chemical Formula A2, each R1 to R10 is independently selected from the group consisting of hydrogen, halogen, (C1-C10) alkyl,  (C1-C10) alkoxy, (C6-C30) aryl, at least one of R1 to R4 is hydrogen, or (C1-C10) alkoxy, and n is one of integer numbers from 1 to 10,)

[Chemical Formula C12]

    PNG
    media_image3.png
    647
    497
    media_image3.png
    Greyscale

(Chemical Formula C12, each R111 to R112 is independently selected from the group consisting of hydrogen, halogen,  (C1-C10) alkyl, (C1-C10), (C6-C30) aryl, each R113 to R114 is independently hydrogen, n4 is one of integer numbers from 0 to 2, 11 is one of integer numbers from 0 to 10, m1 is 0 or 1.)
1.   A semiconductor element comprising:
a cell gate structure formed on a substrate on which a plurality of interlayer insulating layers and a plurality of gate electrode layers are alternatively stacked, wherein the cell gate structure formed by selectively etching a plurality of nitride layers by a composition for the selective etching,
wherein the composition for etching comprises:
a first inorganic acid,
a first additive, being any one selected from the group consisting of phosphorous acid, an organic phosphite, a hypophosphite, and mixtures thereof,
a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; and
a solvent,
wherein:
the second inorganic acid is at least one selected from the group consisting of a sulfuric acid, a fuming sulfuric acid, and a combination thereof; and

the silane compound is a compound selected from Chemical Formulas 10, 20, and their combination,
the silane inorganic acid salt is represented by Chemical Formula C230-1.
[Chemical Formula 10] 	

    PNG
    media_image2.png
    357
    353
    media_image2.png
    Greyscale

(In Chemical Formula 10 and Chemical Formula 20, each R1 to R10 is independently selected from the group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms, at least one of R1 to R4 is hydrogen, or an alkoxy group having 1 to 10 carbon atoms, and n is one of integer numbers from 1 to 10,) [Chemical Formula C230-1] 

    PNG
    media_image3.png
    647
    497
    media_image3.png
    Greyscale

Chemical Formula C230-1, each R111 to R112 is independently selected from the group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms, each R113 to R114 is independently hydrogen, n4 is one of integer numbers from 0 to 2, 11 is one of integer numbers from 0 to 10, m1 is 0 or 1.)


In addition, claims 2-4 of 17/093,654 also fully encompass the subject matter of claims 2-4 of the current application, regardless of obvious variation in claimed language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0017224 (EFD = 7/17/14)
US 10,465,112 (EFD= 7/17/14)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 13, 2022



/HSIEN MING LEE/